Citation Nr: 0830934	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 1998, 
for the granting of service connection for disabilities of 
the right and left ankles.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to November 
1977.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and November 
2004 by the Lincoln, Nebraska, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In May 2006, the Board 
remanded the claim to the RO for the purposes of obtaining 
the veteran's Social Security Administration (SSA) records 
and having the veteran undergo a VA medical examination.  
Those two action items have been accomplished and the claim 
has been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this action.

2.  The RO originally denied the veteran's request for 
entitlement to service connection for disabilities of the 
right and left ankle on March 19, 1996.  The veteran was 
notified but he did not appeal that action.  Hence, that 
decision became final.

3.  The RO received the veteran's claim to reopen his claim 
for entitlement to service connection for disabilities of the 
ankles on June 18, 1998.  

4.  After reopening the veteran's claim, service connection 
was granted and a disability evaluation was assigned, 
effective June 18, 1998.  

5.  The RO's reopening of the veteran's claim and then 
granting of service connection was based upon the veteran's 
medical records along with statements provided by the 
veteran.  

6.  The RO's original denial of service connection was based 
upon the veteran's medical records and written statements 
provided by the veteran.  

7.  The RO's March 1996 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.

8.  The veteran is service-connected for the disabilities of 
the right and left ankle, and for moderate pes planus.  The 
veteran's combined rating is 70 percent, with the pes planus 
disability being assigned a 50 percent evaluation.

9.  The evidence of record indicates the veteran has four 
years of high school along with some college courses.  He has 
experience as a laborer.  

10.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision that denied entitlement to 
service connection for disabilities of the ankles is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The legal criteria have not been met for an effective 
date prior to June 18, 1998, for the reopening of the 
veteran's claim and then the granting of service connection 
for disabilities of the right and left ankle.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

3.  The March 1996 rating decision that denied service 
connection for disabilities of the ankles was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2007).

4.  The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran has requested that an earlier effective date be 
assigned for the granting of service connection for his 
bilateral ankle disability.  He maintains that the June 18, 
1998, date is incorrect, and that an effective date of 1996 
or earlier should be given.  

By a rating decision in March 1996, entitlement to service 
connection for a right and left ankle disability was denied.  
The veteran was notified of this decision but he did not 
appeal that action.  Hence, that decision became final.  38 
C.F.R. § 20.200 (2007).  

Approximately two years later, in June 1998, the veteran 
submitted a request to reopen his claim based on new and 
material evidence.  The specific date that the claim was 
received by the RO was June 18, 1998.  After further 
development of the claim, the claim was reopened and service 
connection was finally granted in September 2003.  
Subsequently a 10 percent disability rating was assigned; the 
effective date was determined to be June 18, 1998 - the date 
of receipt of the claim to reopen by the RO.  

To support his claim, the veteran has asserted that the RO 
erred prior to 1998 when it did not obtain records from the 
Social Security Administration (SSA).  He avers that if the 
VA had those records prior to 1998, service connection would 
have been granted.  The veteran has insinuated that the 
record was incomplete, which lead to an incorrect 
determination that his ankle disabilities were not service-
connected.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with various notice letters have 
notified the appellant of any type of evidence needed to 
substantiate his claim.

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. § 
20.1104 (2007).  In cases where an appellant seeks to reopen 
a claim for an earlier effective date that has become final, 
the Court has held that even if new and material evidence 
under 38 C.F.R. § 3.156 is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007); Lapier v. Brown, 5 
Vet. App. 215 (1993).  Therefore, the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In this case, the veteran did not perfect an appeal to the 
original March 1996 decision.  He did perfect an appeal to 
the June 18, 1998, decision but that decision was the action 
that ultimately found that new and material evidence had been 
submitted.  By law, the effective date of the award may not 
be earlier than the effective date of the reopened claim - 
that being the date in which the RO received his claim to 
reopen.  He is therefore not entitled to an earlier effective 
date for the granting of service connection for a middle back 
disability in the absence of clear and unmistakable error.  
See Lapier, 5 Vet. App. at 216-17.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error (CUE) requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of CUE must be premised on the 
RO's clear failure to consider certain highly probative 
evidence in the first instance, and not simply request that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in March 1996, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran contends that the record was incomplete when the 
RO issued its March 1996 decision.  He maintains that "but 
for" the lack of SSA records, service connection would have 
been granted for bilateral ankle disabilities.  In accordance 
with Russell v. Principi, 3 Vet. App. 310 (1992), Newman v. 
Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 
40 (1993), the Board finds that no valid claim of error as to 
this claim has been raised, and the claim is denied.

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 
(1994), stated the following:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that-incomplete.  
It allows for further development of facts and law to advance 
the veteran's claim.  "New or recently developed facts or 
changes in the law subsequent to the original adjudication 
may provide grounds for reopening a case or for a de novo 
review but they do not provide a basis for revising a finally 
decided case."  Id. at 313.  Thus, an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous.  This is true even in the present 
case where the cause of the record's "incompleteness" is 
the VA's possible breach of the duty to assist the veteran in 
obtaining the SSA records.  In short, the VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record.  As unjust as this finding may appear, it 
is dictated by the law by which the Board is bound.

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO (and the 
examiner) weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board will 
dismiss the veteran's claim.

II.  Total Disability Evaluation Based on Individual 
Unemployability

The veteran has also claimed that he is unable to obtain and 
maintain gainful employment because of his service-connected 
disabilities.  The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a July 2005 letter from the RO and in a May 2006 
letter from the AMC.  These letters informed the appellant of 
what evidence was required to substantiate the claim for a 
TDIU, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for a 
total disability rating.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  The VA has also 
obtained the veteran's Social Security Administration (SSA) 
records and those too have been included in the claims folder 
for review.  Given the foregoing, the Board finds that the RO 
has substantially complied with the duty to procure the 
necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the veteran underwent 
VA examinations in order to determine whether his service-
connected disabilities prevented him from working.  The 
results of those examinations have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's May 2006 Remand for 
the issue discussed in this portion of the decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing TDIU claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2007).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2007), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2007), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2007).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2007), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2007), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2007).  The veteran is 
service-connected for bilateral moderate pes planus (50 
percent), arthritis of the left ankle (10 percent), and 
arthritis of the right ankle (10).  As such, the veteran does 
not meet the threshold for schedular consideration since the 
veteran's disabilities are rated at 50 percent, 10 percent, 
and 10 percent.  

The veteran reported working long term as a "laborer" until 
the early 1990's when he reported being too disabled to work.  
He subsequently submitted a claim to the Social Security 
Administration for unemployment benefits.  In May 1996, SSA 
benefits were granted.  The SSA found that as a result of the 
veteran's "severe" joint disease of the feet and ankles, he 
was unable to return to his work as a laborer and he lacked 
the "residual functional capacity for any type of 
substantial and gainful work activity on a full-time basis."  
As stated, SSA benefits were awarded.

Approximately seven years later, in 2004, the RO received a 
claim for TDIU benefits from the veteran.  The veteran 
underwent a VA General Medical Examination in November 2003; 
the examiner was asked to provide an opinion as to whether 
the veteran's service-connected disabilities prevented the 
veteran from obtaining and maintaining gainful employment.  
Upon completion of the exam, the examiner wrote:

I do not believe that this gentleman is 
at all unemployable.  I believe he can 
certainly perform most any sedentary 
work.  He could perform any sort of light 
duty physical work and I believe it is 
possible [that] this gentleman could 
likely perform most any or variety of 
mild to moderate physical type 
employment. . . . I believe this 
gentleman's biggest problem is not his 
feet condition, of which I am not 
convinced bother him that much, I believe 
it is more overall lack of ambition to 
obtain employment and his polysubstance 
abuse.  Consequently, this gentleman is 
very employable.

The SSA subsequently issued a decision in March 2004.  This 
decision was contrary to the action issued in 1996.  The SSA 
Administrative Law Judge found that the veteran's assertions 
that his foot disabilities were disabling as not being 
credible.  Moreover, the Judge concluded that the veteran 
could indeed perform sedentary work such as a production 
assembler or hand packager.  Thus, the veteran was not given 
SSA unemployment benefits.

Following the Board's Remand of May 2006, he underwent 
another VA medical examination.  Said exam was performed in 
April 2008.  Upon completion of the examination, the doctor 
wrote:

	. . . this patient could most 
definitely seek gainful employment with a 
few specific limitations. . . . this 
veteran could have a job in which he sat 
for a majority of the day, as this is 
what patient does and with no specific 
complaints of his unemployable lifestyle.  
It is further the opinion of this 
examiner that this patient may be 
somewhat reluctant to seek any form of 
employment for other than specifically 
medically related reasons.  

The veteran's physical problems, symptoms, and 
manifestations, which are referenced in the VA and SSA 
records, undoubtedly compromise the range of jobs available 
to him at some exertional levels.  Yet, it is relevant to 
note that the SSA and VA doctors have opined that the 
veteran's service-connected disabilities would not preclude 
employability.  In fact the more recent medical examinations 
consistently report the veteran as being "employable".  

After reviewing the veteran's record, including all of the 
records provided by the SSA, the Board is unable to find that 
the veteran's service-connected right and left ankle 
disabilities, along with his bilateral pes planus, render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability was discussed in recent VA 
medical examination which the Board finds is entitled to 
substantial probative weight against the claim for a TDIU.

Here, although the veteran contends that his service-
connected disabilities render him to be unable to be 
employed, the Board finds substantial probative weight 
against the claim in the recent VA examination and the 
reported SSA determination.  The recent VA examiner did not 
find the ankle and foot disabilities being evaluated 
sufficient to render the veteran unemployable.  In addition, 
the SSA determination did not find that the service-connected 
disorders alone would prevent all substantially gainful 
employment.  

To ensure that the veteran understands the Board's 
interpretation of the SSA records, the Board emphasizes the 
fact that since 2001, the SSA has not found the veteran's 
unemployable as a result of his ankle and feet disorders.  
Additionally, even if the veteran was receiving SSA 
unemployability benefits, the TDIU claim is a claim for 
increase so the current reports directed to employability are 
given precedence over more remote SSA records where as here 
the current reports are adequate and relevant to the rating 
issue.  The Board has not ignored the SSA determination and 
has accepted the SSA conclusions.  Nevertheless, the Board 
has explained the reasons for not accepting the SSA 
conclusions from 1995 as determinative in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).

In summary, the recent VA examination offered no support to 
the VA TDIU claim.  It assessed the impact of service- 
connected disabilities on employability and did not conclude 
his disabilities would render him unemployable after 
considering limitations that might exist.  This medical 
opinion appears to have been based upon a consideration of 
the pertinent record and is entitled to substantial weight in 
view of the thoroughness of the evaluation.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disabilities.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of 38 C.F.R. 4.16(b) (2007) provides that a TDIU 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of the 
veteran's lack of interest in working.  See, for example, 
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2007).  Because the evidence does not show that service-
connected disabilities render him unemployable, there is no 
basis to support an extraschedular TDIU rating.  The benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.


ORDER

1.  Entitlement to an effective date prior to June 18, 1998, 
for the granting of service connection for disabilities of 
the right and left ankles, is denied.

2.  The claim of clear and unmistakable error in the March 
19, 1996, rating decision that denied entitlement to service 
connection for disabilities of the ankles is dismissed 
without prejudice.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


